Title: From George Washington to Jonathan Trumbull, Sr., 7 July 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Morris Town July 7th 1777.

I had the honor of writing to you the 2nd instant with a Post Script of the 4th I there informed you of the Enemy having evacuated the Jerseys and of the intelligence received from Ticonderoga, which induced me to suppose it highly probable the next operation of General Howe would be up the North River. But as I have received no information since the first of the 26th Ulto to confirm the expectation of a serious attempt in that Quarter, I am led very much to suspect, that the hostile appearances that way, may be only a diversion to keep awake our apprehensions for the security of the Posts there—prevent our drawing away any part of our Forces from thence, and even tempt us to weaken ourselves here, by sending Reinforcements to them; while the real design may be to attack elsewhere—This supposition is also agreeable to the accounts we daily receive from Deserters and others who come from the Enemy—We are told by these, that accommodations

for horses are filling up in the Transports that they are taking in large supplies of provisions, water and provender, and that Officers Baggage is continually transporting on board of them from New-York, marked with their names and the Corps they belong to.
These representations, if true, seem to denote an expedition that would take longer time than would be necessary for one up the North River, but where, is all matter of conjecture, and cannot be determined with any degree of certainty—Prudence dictates that we should be as much upon our guard as possible every where, and on this account I have thought it my duty to communicate to you the information I have received, that, in case any thing should be meditated against the Eastern States, you may not be taken by surprise, but may have warning to put matters in the best situation you can, to give them a proper reception. On my part, no vigilance nor exertions shall be wanting to ascertain their intentions and give effectual assistance wherever they may direct their efforts.
Since my last I have had advices from the Southward, that the public magazines there are entirely emptied of Arms, and that the Troops now coming on will be destitute, unless they can be supplied out of those imported to the Eastward. This will oblige me to order most of the Arms at Springfield to be sent forward to furnish those Troops—It is matter of equal concern and surprise to hear such loud complaints, in the Eastern States, for want of Arms—When we consider the quantities brought into them both on public as well as private account, which their situation enabled them to receive in much greater proportion than the other States, and the arrivals of which, have been announced in all the public papers, as well as in private and official Letters—How they have been applied, it is impossible for me to conceive.
In case of an actual invasion of your State, should such an event take place, and should there be a necessity for it, towards furnishing your Militia, you may draw out of the Store at Springfield a thousand Arms for that purpose, if there be any remaining after the number I shall be obliged to call for is supplied—This you will be pleased to consider as a Loan, not a Sale, and to be replaced as soon as circumstances will permit. By the enclosed I have instructed the Commissary of Stores to deliver them. I have the Honor to be with great respect Sir Your most obedient Servant

G. Washington


P.S. The enclosed information came to hand since writing the above. The other letters you will be pleased to forward, as directed, with all dispatch—They are inclined to put the other Eastern States upon their guard also.

